Non-Final Rejection
This is a reissue application of U.S. Patent No. 10,100,986 (“the ‘986 patent”). This application was filed 9/14/2020 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Also in light of the effective filing date of the ‘986 patent the AIA  first to file provisions govern.
Applicant filed a preliminary amendment on 9/14/2020, in which claims 1-2 were amended and claims 5-30 were added. Claims 1-30 are pending.

References Cited Herein
U.S. Patent No. 8,480,278 to Wasem (“Wasem”)
U.S. Patent No. 8,070,347 to Lin (“Lin”)
U.S. Patent No. 5,626,415 to Huang (“Huang”)
U.S. Patent No. 5,526,250 to Ting (“Ting”)

Claim Construction 112(f)
The MPEP explains when a claim term is deemed to invoke 35 U.S.C. 112(f). See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following limitations require further consideration and are similar so are analyzed together. 
Claim 8: “a securing mechanism configurable to form on said lamp cover to tighten an engagement of said second front and rear covers.” 
Claim 20: “a securing mechanism configurable to form on said front and rear covers to tighten said engagement of said front and rear covers.” 
Claim 26: “a securing mechanism configurable to form on said lamp cover to tighten said engagement of said front and rear covers.” 
As to prong A, the term “means” is not used, but instead it is claimed as a “mechanism.” A mechanism is no more than a generic placeholder having no structural meaning that substitutes for the word means. Indeed, “mechanism” has often been deemed to be this type of generic placeholder. MPEP 2181 I.A. Prong A is met.
As to prong B, the term is modified by functional language in that it is for “securing” and is configurable to tighten engagement of the front and rear covers. Prong B is met.
As to prong C, the term is not modified by any further structure. Prong C is met and 112(f) is invoked.
As 112(f) is invoked we must look to the corresponding structure of the specification to construe this claim term, and the claim will cover this structure plus equivalents. The corresponding structure of the securing mechanism is the bundle cover 50 shown in the figures, and described at col. 2 lines 50-52: “[T]he bundle cover 50 is put around the lamp cover 40 tightly, allowing the front cover 41 to be engaged with the rear cover 42 firmly.” 

Claim 21: “a wire cover covering a second segment of said at least two electric wires, wherein said second segment is configurable to move in and out of said wire cover such that said wire cover is positioned at an adjustable distance from said lamp cover.” 
As to prong A, the term “means” is not used, but instead it is claimed as a “wire cover.” This is descriptive of what the element does, but does not give any specific structural meaning, and this is the thing that makes the wire segments “configurable to move in and out.” Prong A is met.
As to prong B, the term is modified by functional language in that the wire segments are configurable to move in and out of the wire cover such that the length is adjustable. Prong B is met.
As to prong C, the term is not modified by any further structure for performing the function. Prong C is met and 112(f) is invoked.
As 112(f) is invoked we must look to the corresponding structure of the specification to construe this claim term, and the claim will cover this structure plus equivalents. The corresponding structure is the specific structure of the wire cover 30, as this is what permits the wire segments to move in and out such that the covers are at an adjustable distance, i.e. makes those segments configurable to do so.

Claim Rejections - 35 USC § 251
Claims 1-30 are rejected under 35 U.S.C. 251 for a defective reissue declaration. The error statement in the declaration merely states “[C]laim 1 is sought to be broadened by the addition of new independent claims 5, 14, and 21.” This is not sufficient because it is not specific as to the claim language that is in error. “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.” MPEP 1414 II.(C). Applicant should point out the specific language of the error, i.e. the specific language it is removing from the claims. Applicant should also keep in mind that if it amends the claims to overcome any of the rejections herein that it should use those current claims as the basis for any error. An exemplary error statement which would be acceptable to the examiner is as follows:
Claim 1 is sought to be broadened by the addition of new independent claims 5, 14, and 21. Among other things, none of the new independent claims require an annular bundle cover as is required in patent claim 1.

Claims 5, 6, 8-14, and 16-23 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In light of the case law, the MPEP sets forth a three step test for the recapture analysis:
whether, and in what respect, are the reissue claims broader than the patent claims
do the broadened aspects relate to subject matter surrendered in the original prosecution; and 
are the reissue claims materially narrowed in other respects such that the claims have not been enlarged.
MPEP 1412.02 II.
As to (1), current independent claims 5, 14, and 21 are each broader than independent claim 1 of the original patent. As compared to the original patent these claims do not require a number of features as will be discussed below. 
As to (2), the original prosecution of application 14/845,288, which became the ‘986 patent, progressed until a final Office action was mailed 3/21/2018. The examiner rejected all pending claims 1-5 as indefinite, rejected claims 1, 2, 4, and 5 over prior art, and indicated that claim 3 would be allowable if placed into independent form and if the indefiniteness issue were overcome. In a response filed 6/4/2018 applicant corrected the indefiniteness issues and placed the material of claim 3, with minor modifications, into independent claim 1. In response the examiner allowed the claims. This added material is the final wherein clause of claim 1, i.e. “wherein the second front and rear covers…” from col. 3 line 27 to the end of the claim (paragraph breaks added for clarity):
wherein the second front and rear covers of the lamp cover are combinable to define, therebetween, the accepting space of the lamp cover, which has a first opening in a top of the lamp cover and a second opening, which is larger than the first opening and is formed in a bottom of the lamp cover, the first and second openings being in communication with the accepting space; 

a positioning rod is formed at a position of said accepting space of said second front cover close to a top thereof, and a positioning seat at a position of said accepting space of said second rear cover corresponding to said positioning rod; 

said lamp socket of the sections of the segments of the electric wire are received and retained in said accepting space by means of said second front cover being covered with said second rear cover such that said lamp socked of the bulb-socket assembly and the sections of the segments of the electric wire that are directly connected to the lamp socket are covered and clipped inside said lamp cover by engaging said positioning rod with said positioning seat.

Claim 1 had already required that the lamp cover have front and rear covers and an accepting space, and that the socket and wire segments were covered and clipped inside the lamp cover. But claim 1 previously had nothing about the first and second openings in the top and bottom of the lamp cover, nor anything about the positioning rod and positioning seat and that the socket and wire segments are covered and clipped inside of the lamp cover by engaging said positioning rod with said positioning seat. Accordingly, the first and second openings in the top and bottom of the lamp cover and the positioning rod and seat are surrender generating material for recapture purposes as these were added to secure allowance.
As to (3), some of the current claims include openings in the lamp cover, and some of them include a positioning rod or seat. Many of the claims therefore retain at least a part of the surrendered material, therefore we have to determine if there has been a material narrowing in a way that avoids recapture. See MPEP 1412.02 II.C. The analysis turns on whether the retained portion of the modified limitation is well known in the prior art, in which case recapture is not avoided. Id.; In re Mostafazadeh, 643 F.3d 1353 (Fed. Cir. 2011).
It is apparent from the rejections below that the openings in the lamp cover for wires or for a bulb were already well known in the art. It is also apparent from the rejections below that a positioning seat was known. All of these things are found in Lim, which was cited and applied during the original prosecution. It is also apparent that the positioning rod features were not well known in the art. Accordingly, the claims that include the positioning rod are materially narrowed and avoid recapture. This applies to claims 7, 15, and 24-30.

Claims 14-20 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
Applicant has added new claims. Claim 14 and its dependent claims 15-20 are drawn to a lamp cover, with no requirement as to any wire cover. However, it does not appear from the face of the original patent that applicant intended to cover and secure a lamp cover only, with nothing about the wire cover that is also described.  
The ‘986 patent is titled “Clip Cover for C-Type Light String” and relates “particularly to a clip cover component exclusively used for a C-type Christmas light string.” Col. 1 lines 5-8. The clip cover “includes a wire cover constituted by first front, rear covers, a lamp cover constituted by second front, rear covers, and a buddle cove[r].” Col. 1 lines 25-27. The ‘986 patent explains that the problem in the prior art was that, as shown in Fig. 1, when a light string is hung all of the lamps are at the same height, leading to a dull look. Col. 1 lines 16-19. This is directly solved by the wire cover of the invention, which allows the wires of each lamp to be adjusted and pulled downward at different lengths, varying the monotonic look. Col. 1 lines 31-42.
Accordingly, the ‘986 patent lists a specific problem found in known light strings, non-varying wire lengths, and specifically solves that problem via the wire cover that provides for variable wire lengths for each lamp. Without the wire cover the purpose of the ‘986 patent would not be met. No embodiment of the ‘986 patent is shown without a wire cover, only prior art Fig. 1 which, again, the ’986 patent intended to improve upon. And the original patent claims during prosecution always required a wire cover. There is no indication in the ‘986 patent or its prosecution that the applicant ever intended to claim a clip cover or a light string without such a wire cover, or that it intended to claim a lamp cover on its own.
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, 926 F.3d at 1348-49. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 1349. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 1352. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by including claims that did not require arbors. Id. Similarly, the patent here does not clearly and unequivocally disclose any embodiment without a wire cover as claimed. 
To overcome this rejection, the claims must be amended to include a wire cover. The preambles should be changed as well because they would no longer be claiming merely a lamp cover.

Claims 1-30 are rejected under 35 U.S.C. 251 because section 251 prohibits new matter in the reissue application. New matter is present as in the 112 rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12, 18-19, and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In each of these pairs of claims one claim requires the first chamber is smaller than the second chamber, and one requires the first chamber is larger than the second chamber. “Larger in size” and “smaller in size” or “size” are not described or explained in the specification, and the examiner understands the “size” of a chamber to mean volume of the chamber. The problem is that the examiner finds no disclosure in the original patent of either chamber being larger or smaller than the other, their relative sizes are not given. The closest potential disclosure might be from Figs. 3 and 4, but it is not entirely clear from these figures which chamber is larger than the other, the first where the socket 21 is located, or the second where the wire and positioning seat 422 are located. The first chamber is narrower but is cylindrical, while the second chamber is wider at the bottom but gets narrower towards the top, so each chamber is larger in some respect and smaller in some respect. But without precise measurements it is impossible to tell how these smaller and larger aspects combine and thus which chamber might be larger. That is, it all depends on precisely how much wider the upper chamber is at the bottom, how narrow it gets at the top, and the precise shape of the curve of the chamber. The real issue here is that nothing in the specification states that the drawings are to scale, and the proportions of drawings cannot be relied upon to show particular and specific sizes when the specification is silent as to the issue. See MPEP 2125; Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956 (Fed. Cir. 2000). Applicant’s statement of support is Fig. 3 and col. 2 lines 43-50, which are not helpful. Fig. 3 was just discussed, and col. 2 lines 43-50 merely describe the socket and bent part of the wire being accepted in the lamp cover without any disclosure of relative sizes of any spaces. The examiner simply cannot say that at the time of filing the original patent applicant possessed the invention of either chamber being larger than the other.1
It is noted that these claims are deemed obvious herein. But that is not sufficient; the application itself must disclose the invention, not merely enough to show the claimed invention would have been obvious. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).
Additionally, claim 1 as amended2 has a similar though different requirement that the second chamber has a larger diameter than the first chamber. The examiner finds that this does have written description support in Fig. 3, which plainly shows the top portion of the lamp cover with a larger diameter than the bottom portion. While it remains true that the drawings cannot be relied upon for precise measurements or proportions, they can be used for whatever they reasonably convey to a person of ordinary skill in the art, and they reasonably convey that the top part (i.e. second chamber) is wider or larger in diameter than the bottom part (i.e. first chamber). There is no written description problem in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wasem in view of Lin.
5. A light string cover structure, comprising: 
a wire cover having a first front cover and a first rear cover defining a first accepting space therebetween; and 
Wasem shows a light string comprising a wire cover 13 having a first front cover 18 and a first rear cover 17 defining a first accepting space therebetween. See Figs. 1-5 and discussion thereof col. 5 lines 25-46. 

a lamp cover having a second front cover and a second rear cover defining a second accepting space therebetween to contain a lamp socket and a first segment of at least two electric wires directly connected to said lamp socket, 
wherein said second front and rear covers form a top opening of said lamp cover to allow a second segment of said at least two electric wires to extend outside of said lamp cover, 
wherein said second segment of said at least two electric wires is distant from said first segment of said at least two electric wires and contained in said first accepting space of said wire cover.
Wasem shows a first segment of at least two electric wires 10 directly connected to a lamp socket 11. Wasem shows a second segment of the is contained in the accepting space of the wire cover. Wasem does not disclose the lamp socket is contained in a lamp cover as claimed, having a second front cover and a second rear cover defining a second accepting space with those covers forming an opening to allow the wires to extend outside of the lamp cover from the socket.
Lin teaches that in a string light a lamp may include a lamp cover 10 having front and rear covers 11,12 defining an accepting space to contain the electrical connections 31 for the bulb. There is additionally a top opening 16 for allowing wires to extend outside the cover. See Figs. 1-2 and description thereof. It would have been obvious to a person of ordinary skill to include such a lamp cover as it provides additional protection for the lamp, as Lin states it may be made waterproof and dustproof. Abstract.

6. The structure according to claim 5, wherein a curved wire groove is formed at positions of said first front and rear covers corresponding to each other within said first accepting space to position said second segment of said at least two electric wires in said wire cover.
Wasem shows ribs 20 in the wire cover that position the second segment of the wires. They may be considered as forming a curved groove at the front and rear covers.

8. The structure according to claim 5, further comprising a securing mechanism configurable to form on said lamp cover to tighten an engagement of said second front and rear covers.
Lin additionally shows that shell 40 may go around and engage the front and rear covers of the lamp cover, holding it together. Col. 4 lines 1-43. This is deemed to be at least equivalent to the bundle cover of the specification, the corresponding structure of this limitation as described above. It is substantially the same thing (a circular part) doing substantially the same thing in substantially the same way (holding two semicircular halves together by engaging them around an edge).

9. The structure according to claim 5, wherein said second front and rear covers further form a bottom opening of said lamp cover to allow a lamp bulb to be connected to said lamp socket.
Lin’s lamp covers quite clearly have a bottom opening to allow a bulb to be connected.

10. The structure according to claim 5, wherein said second accepting space includes a first chamber and a second chamber, wherein said first chamber receives said lamp socket, and said second chamber receives said first segment of said at least two electric wires, and wherein said second chamber allows said first segment of said at least two electric wires to be bent therewithin.
11. The structure according to claim 10, wherein said first chamber is smaller in size than said second chamber.
Lin’s covers 11,12 form an accepting space that includes first and second chambers. There is an upper chamber where the wires come in, and a lower chamber inside bowl 13 where the bulb and connecting socket would be. The lower chamber, i.e. the first chamber, is quite clearly smaller than the upper second chamber. That the first chamber “allows” the wires to be bent is a statement of capability and there is no suggestion that the size of Lin’s chamber prevents bending of a wire.

12. The structure according to claim 10, wherein said first chamber is larger in size than said second chamber.
This is not shown in Lin. As noted above, this feature is not actually found in the ‘986 patent, therefore the patent likewise does not show why this feature might be important or critical. Accordingly, making the first chamber larger than the second is taken to be an obvious aesthetic change or an obvious change in size or shape. See MPEP 2144.04 I., IV.

13. The structure according to claim 5, wherein said wire cover is positioned at an adjustable distance from said lamp cover.
Wasem’s wire cover may be opened to adjust the wires. Col. 5 lines 61-66. It is apparent that the wires may be moved around so that the distance between the socket and the lamp cover is capable of being adjusted.

21. A light string cover structure, comprising: 
a lamp cover covering a lamp socket and a first segment of at least two electric wires directly connected to said lamp socket; and
Wasem shows a light string, and shows lamp sockets such as 11 having a first segment of at least two electric wires 10 directly connected to the lamp socket. See Figs. 1-5 and discussion thereof col. 5 lines 25-46. There is not shown a lamp cover covering the lamp socket.
Lin teaches a light similar to Wasem’s light which includes a lamp cover 11,12 covering the lamp bulb and the segment of wires where they connect to the bulb. It would have been obvious to include such a lamp cover as it plainly provides additional protection to the bulb than the bare bulb shown in Wasem, and Lin teaches it may be waterproof and dustproof. Abstract.
 
a wire cover covering a second segment of said at least two electric wires, 
Wasem shows a wire cover 13,17,18 coving a second segment of said at least two wires.

wherein said second segment is configurable to move in and out of said wire cover such that said wire cover is positioned at an adjustable distance from said lamp cover.
Wasem Figs. 8-10 show details of the hub 13, which corresponds to the wire cover. It is apparent the wires can be moved in and out of the hub, at least some distance, and therefore are configurable to move in and out such that the wire cover is an adjustable distance from the lamp cover. This is doing the same thing in the same way as the ‘986 wire cover and therefore is at least equivalent to that of patent as claimed.

22. The structure according to claim 21, wherein curved wire grooves are formed in said wire cover to facilitate a movement of said second segment of said at least two electric wires.
Wasem shows ribs 20 in the wire cover that position the second segment of the wires. They may be considered as forming a curved groove at the front and rear covers. They are further deemed to be capable of facilitating movement of the wires. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wasem and Lin as applied to claim 5 above, and further in view of Ting.
8. The structure according to claim 5, further comprising a securing mechanism configurable to form on said lamp cover to tighten an engagement of said second front and rear covers.
As an alternative to the above rejection, the references provided to reject claim 5 may lack a securing mechanism as claimed. As discussed above the corresponding structure under 112(f) is the bundle cover 50. Ting shows that two halves a light socket, similar to Lin’s cover, may be secured together using a hoop 3 that appears to be substantially the same as the bundle cover 50 that is the claimed securing mechanism. It would have been obvious to include such a hoop to hold the body in shape, as taught by Ting. Col. 2 lines 38-39.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wasem in view of Huang.
21. A light string cover structure, comprising: 
a lamp cover covering a lamp socket and a first segment of at least two electric wires directly connected to said lamp socket; and
Wasem shows a light string, and shows lamp sockets such as 11 having a first segment of at least two electric wires 10 directly connected to the lamp socket. See Figs. 1-5 and discussion thereof col. 5 lines 25-46. There is not shown a lamp cover covering the lamp socket.
Huang teaches a light similar to Wasem’s light which includes a lamp cover covering the lamp socket and the segment of wires where they connect to the socket. It would have been obvious to include such a lamp cover as it plainly provides additional protection to the bulb than the bare bulb shown in Wasem, and Huang teaches it may be made water resistant. Col. 1 lines 40-41.
 
a wire cover covering a second segment of said at least two electric wires, 
Wasem shows a wire cover 13,17,18 coving a second segment of said at least two wires.

wherein said second segment is configurable to move in and out of said wire cover such that said wire cover is positioned at an adjustable distance from said lamp cover.
Wasem Figs. 8-10 show details of the hub 13, which corresponds to the wire cover. It is apparent the wires can be moved in and out of the hub, at least some distance, and therefore are configurable to move in and out such that the wire cover is an adjustable distance from the lamp cover. This is doing the same thing in the same way as the ‘986 wire cover and therefore is at least equivalent to that of patent as claimed.

22. The structure according to claim 21, wherein curved wire grooves are formed in said wire cover to facilitate a movement of said second segment of said at least two electric wires.
Wasem shows ribs 20 in the wire cover that position the second segment of the wires. They may be considered as forming a curved groove at the front and rear covers. They are further deemed to be capable of facilitating movement of the wires. 

23. The structure according to claim 21, wherein a positioning seat is formed near a top side of said lamp cover to position said first segment of said at least two electric wire within said lamp cover.
Huang has a rod 251 near the top side of the lamp cover that can be called a positioning seat and helps position the wires 26 in the lamp cover. It would have been obvious to include this as it helps fix the wires into place. Col. 2 lines 27-30.

Allowable Subject Matter
Claims 1-4 and 143-20 would be allowable over the prior art but are subject to correction of the issues noted above. Claims 7 and 24-30 would be objected to as including allowable subject matter but are subject to correction of the issues noted above. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, there is not taught or disclosed in the prior art a light string cover structure as claimed including, inter alia, “wherein a positioning rod is formed at a position of said accepting space of said second front cover close to a top thereof, and a positioning seat at a position of said accepting space of said second rear cover corresponding to said positioning rod.”
Regarding claim 7, there is not taught or disclosed in the prior art a light string cover structure as claimed including, inter alia, “a positioning rod is formed near a top side of said second front cover within said second accepting space, and a positioning seat is formed at a position corresponding to said positioning rod on said second rear cover within said second accepting space such that engaging said positioning rod and said positioning seat allows said lamp socket and said first segment of said at least two electric wires to be contained in said lamp cover.”
Regarding claim 14, there is not taught or disclosed in the prior art a lamp cover having, inter alia, “wherein said first segment of said at least two electric wires at least partially wraps around said positioning seat in said accepting space.” 
Regarding claim 24, there is not taught or disclosed in the prior art a light string cover structure having, inter alia, “wherein said positioning seat is formed on said rear cover and a positioning rod is formed on said front cover such that when said positioning rod is placed inside said positioning seat said front cover is engaged with said rear cover.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘986 patent is or was involved. This would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that applicant argued during the original prosecution that Fig. 3 shows the upper chamber is larger than the lower chamber. 11/22/2017 Response at 8. The examiner disagrees for the reasons given above. But even if Fig. 3 did show this, it certainly does not show that the upper chamber is smaller than the lower chamber, and both configurations are claimed. 
        2 Claim 1 of the original patent as issued required that the second chamber is larger than the lower (i.e. first) chamber, but this limitation was added during prosecution by amendment. It was not present at filing and therefore cannot provide written description support.
        3 While claim 14 is allowable over the art due to the wrapping of the wires, it would still need to be amended to include the positioning rod to avoid recapture, such as by adding the limitations of claim 15, and to overcome the rejection for violating the original patent requirement.